                                               Case 5:17-cr-00560 Document 310-13 Filed on 12/14/18 in TXSD Page 1 of 1




                                                                 BCT 27

                        $          $2,100                          Rest of $ Disbursed                                                                       3/18/2013
                               CS Commission                      to Laredo Businesses
                                                                                                                                                  $
                                                                                                                                                            LPD pulls over
                                                                                                                                                          Arciniega $57,800;
                                                                                                                                                             cash seized.
                                               $
                                                                                                                               Arciniega-
            3/12/2013
                                                                                                                               Hernandez              Denies any $ in car, says
                                                                                  3/18/2013
                                                                                                                                                      didn’t know about the $,
         $69,900 given to                      $                      $57,800 to Arciniega                                                             falsely claims the $ was
  U.S.      Austin CS                                                    at Best Buy lot                                                              to pay for import-export
                                                                                                                                                      services at the business
                                 LAREDO                                                                                                                    where he works
                                 DEA UC
                                                                                                                                                                 Velasquez-
                                                                                                                               3/25/2013                           Flores
                                                                                                                          CS Lozano meeting
                                                                                                                           with Velasquez to
                                                                                                                          discuss how to get
                                                                                   UC                                        seized $ back
                                                                                 LOZANO

                                                                                                                               4/04/2013
                                                                                                                             Lent $57,800 to
                                                                                                                          Transportes Velasquez

                               Mauricio
MEXICO                       Anzures-Zarate

                            MEXICAN BROKER
